Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 17 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
select a predetermined number of candidate indexes from the set of candidate indexes based on a determination of an estimated performance improvement provided by the set of candidate indexes to performance of the workload; and 
build an index of the selected candidate indexes according to an index specification and store the built index at a predetermined location on the data lake, the predetermined location and index metadata included in the built index conforming to the index specification, the index metadata describing a lineage of the built index that is usable by another query engine to determine whether a data source corresponding to the built index has been updated.
Claim 9 is allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
an index selector configured to select a predetermined number of candidate indexes from the set of candidate indexes based on a determination of an estimated performance improvement provided by the set of candidate indexes to the performance of the workload;
a first query processor configured to build an index of the selected candidate indexes according to an index specification and store the built index at a predetermined location on a data lake, the predetermined location and index metadata included in the built index conforming to the index specification; and
a second query processor configured to: receive a query; generate a query plan for the query; search the data lake for built indexes stored at the predetermined location; determine based on the index metadata for each built index found, whether the respective built index may be used to optimize the query plan and if so, optimize the query plan to use the respective built index; and execute the optimized query plan to provide a query result.
Claims 2-8, 10-14, 16, and 18-21 are allowed by virtue of their dependency from claims 1, 9, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157